Oliver, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation, on the basis of which I find that export value, as defined in section 402 (b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the tires, imported from Holland, here involved.
On the basis of the said stipulation, I find export values of the merchandise to be as follows:
(1) As to the items identified on invoice No. 1 as 2,000 tires, 26 by 1.75 whitewall, and on invoice No. 2 as 4,000 tires, 26 by 1.75 whitewall, US $79 per 100 tires, net, packed.
(2) As to the items identified on invoice No. 1 as 1,500 tires, 26 by 1.75 black, US $64.82 per 100 tires, net, packed.
(3) As to the remainder of the merchandise specified on invoice No. 1, invoice No. 2, and the merchandise specified on invoice No. 3, invoiced unit prices, net, packed.
Judgment will issue accordingly.